DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicants’ Request for Continued Examination (RCE), Amendments and Remarks, filed 6 July 2022, in the matter of Application N° 16/468,754.  Said documents have been entered on the record.  The Examiner further acknowledges the following:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 and 21 are pending, where claims 18 and 19 remain withdrawn from consideration.
No claims have been added or canceled.
Claims 1, 3, 4, 13, 14, and 21 have been amended.   Claim 1 has been amended to additionally recite that the instant composition is “free of aluminum antiperspirant actives” and that “the zinc antiperspirant active is present in an amount of 0.5-2 weight%, based on the total amount of the antiperspirant/deodorant composition.”  Claim 3 is amended to remove “essentially” and “aluminum antiperspirant actives” from the claim.  Claim 4 narrows the zinc antiperspirant active to zinc oxide.  Claims 1, 13, and 14 have been amended to remove the term “based” from the recitation of a plant oil.
Lastly, claim 21 has been narrowed to recite zinc oxide in further in combination with an emollient or a substantivity enhancer of the zinc active.  Tables 5 and 8 of the instant specification provide exemplary support for the newly presented amendments.
No new matter has been added.
Thus, claims 1-17 and 21 continue to represent all claims currently under consideration.

Information Disclosure Statement
No new Information Disclosure Statement(s) (IDS) have been filed for consideration.

Withdrawn Rejections
Rejection under 35 USC 112
Applicants’ amendment to claims 1, 13, and 14 as discussed above is sufficient in overcoming the previously raised indefiniteness rejection.  Said rejection is withdrawn.

Rejection under 35 USC 103
Applicants’ amendments to claims 1, 4, and 21, as discussed above, overcome the previously maintained obviousness rejection only over claims 4 and 21.  Specifically, the exclusion of the aluminum antiperspirant active overcomes Liu’s teachings of aluminum combined with anything else, including zinc.  This amendment does not overcome the totality of the rejection as discussed herein below.  Claim 21 has also been amended to remove the “no more than 1.5 wt%” limitation for ZnO, which effectively removes the interpretation that the composition comprises 0 wt% ZnO.  The rejection is thus withdrawn over claims 4 and 21.  









Maintained Rejections
The following rejections are maintained from the previous Office Correspondence dated 6 April 2022 since the art that was previously cited continues to read on the amended and previously recited limitations.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US Pre-Grant Publication Nº 2015/0050227 A1; of record). [emphasis added to reflect overcome by the amendment]
The instantly claimed invention is directed to an antiperspirant composition comprising an oil-in-water (o/w) emulsion base comprising: an emulsifier, a plant-based oil, a polyol, and water; and an antiperspirant active dispersed within the o/w emulsion wherein the active consists essentially of the aforementioned, zinc-based active.
Regarding the claimed composition, the Examiner submits that Applicants’ use of the transitional phrase “consists essentially of” is broadly and reasonably interpreted as “comprising.”  The Examiner acknowledges that “[t]he transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps “and those that do not materially affect the basic and novel characteristic(s)” of the claimed invention.”  However, “[f]or the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.” See MPEP §2111.03(III).
Liu discloses a composition containing polymeric microparticles that reduces perspiration in the absence of aluminum/zirconium antiperspirant compounds (see e.g., Abstract; claims).  Claim 1 of the reference additionally teaches that the sweat-reducing composition will comprise an aluminum-based antiperspirant active in an amount of less than 15% by weight based on the total weight of the composition.  Paragraph [0073] additionally defines the presence of aluminum antiperspirant actives as including 0% by weight of the composition.
The Examiner acknowledges Applicants’ discussion within the instant specification defining the term “essentially free of” as it pertains to the presence of aluminum, magnesium, and calcium actives within the recited composition (see ¶[0037] and ¶[0038]).
This limitation is considered to be expressly met by the disclosure of Liu in regards to aluminum-based actives as set forth by the Abstract (i.e., the composition is absent aluminum antiperspirant compounds).  Furthermore, though the reference does disclose the optional presence of magnesium-based and calcium-based compounds, neither is disclosed or suggested as being added as a deodorizing component, nor are they specifically required.  As such, the reference is considered to teach being free of the claimed antiperspirant compounds.
The practiced composition is taught as meeting the remainder of the recited compositional elements.  Claim 20 discloses that the sweat-reducing composition is in the form of an oil-in-water emulsion (see also Examples 6-11).
Regarding the presence of zinc salts, the reference discloses that the antiperspirant astringent salt, while taught as being “aluminum-based” is taught as including organic and inorganic salts of zinc.  See ¶[0073] and ¶[0074].  The same passages are considered to teach and suggest the limitations recited by claim 2, directed to the amount of the type and amount of zinc active present in the composition.
The practiced composition is additionally taught as comprising an emulsifier (surfactant) component.  Example 9, for instance, discloses the recited combination of steareth-2 and steareth-21, respectively in amounts of 2.5% by weight and 1.0% by weight of the composition.  Such is considered to teach the limitations of claims 5 and 6.
The reference additionally teaches using steareth-20 (1.00 wt%) as an emulsifier or non-ionic surfactant.  See ¶[0084] and Example 8.
The reference is noted as not expressly disclosing the recited combination of steareth-2 and steareth-20 or the weight ratio range of 2.2:1 to 2.5:1.
Despite this perceived deficiency, the Examiner advances that the reference teaches and suggests the claimed limitations.  Notably, ¶[0084] and Example 9 disclose that the practiced formulations can be prepared using multiple surfactants.  The weight ratio of steareth-2 to steareth-21 as presented in Example 9 is 2.5:1.  Paragraph [0084] minimally suggests the ordinarily skilled artisan that different combinations of steareth surfactants are encompassed by the invention and that steareth-20 is one such surfactant that may be used.  Given Example 8’s disclosure that steareth-20 is present in the composition at 1.00% by weight, the Examiner submits that a person of ordinary skill in the art would have had a reasonable expectation of success in preparing the composition of claims 7-9.
The limitations recited by claims 10-12 serve to further limit the emollient component presented in claim 1.  Examples 6-8, 10, and 11 are each examples of o/w emulsion compositions that use neopentyl glycol diethylhexanoate.  Each of the different Examples disclose using an amount of the emollient that ranges from 1.00-1.50% by weight of the emulsion composition. 
Claims 13 and 14 are directed to further limiting the plant oil component of claim 1.  Of note, is that claim 14 requires that the composition contain 5% by weight or less of partially-hydrogenated soybean oil.  The Examiner submits that this limitation has been met since the reference is silent with respect to partially-hydrogenated soybean oil.
Regarding the oils that may be used, the reference teaches that the composition may incorporate a material as a barrier-forming material which is defined by such materials sunflower, soybean, and jojoba oils.  See ¶[0059] and ¶[0095].
The limitations recited in claim 15 are also considered to be met by the same teachings at ¶[0058] and ¶[0059], which also disclose mineral oil.
Lastly, regarding the recited composition of claim 1, the Examiner submits that both the polyol and water components are taught.  Definition of the carrier component of the practiced emulsion (e.g., claims 1 and 2) is also provided.  See ¶[0071], whereby it is taught that the carrier may comprise water as well as other glycol compounds (e.g., polyols).
The foregoing is considered to teach and suggest the limitations recited, not only by claim 1, but also teach and suggest the zinc-releasing property recited by claim 17.  On its face, claim 17 recites a property, but adds nothing to the composition of claim from which it depends.  Thus, in accordance with MPEP §2112.01(I) and (II), since the composition is taught and suggested by the reference, so too are any such properties that are recited as being associated with said composition.  That is, a composition and its properties are not mutually exclusive.
Lastly, claim 16 recites that the composition of claim 1 will further comprise a film-forming polymer selected from the recites species and mixtures thereof.
Liu teaches and suggests that the practiced o/w emulsions will also contain a film-forming polymer (see e.g., claims 2 and 26).  Definition of the film-forming polymers that may be used are provided by ¶[0094] and while the passage does not provide any specific compounds or mixtures within the paragraph, it does incorporate the teachings of USPN 2003/0049290 (Jha et al.) into the reference in their entirety.  
Jha is directed to deodorant compositions that may be in the form of emulsions (see e.g., Abstract; ¶[0071]).  Of particular note is that Liu relies upon the compositional definitions of the different film-forming polymers disclosed by Jha, and therefore contains each of these disclosed compounds as well.  Therein, ¶[0032] of Jha discloses that non-limiting examples of suitable film-forming polymers will include: adipic acid/diethylene glycol/glycerin crosspolymer and PVM/MA decadiene crosspolymer.  As such, the limitations recited in claim 16 are considered to be taught and suggested by Liu.
Based on the teachings of the references, it is readily apparent that one of ordinary skill in the art, ahead of the effective filing date of the instant application, would have had a reasonable expectation of success in producing the claimed composition.
As is discussed above, the teachings of Liu are directed to an oil-in-water emulsion composition whose purpose is reduce perspiration in the absence of aluminum antiperspirant compounds (e.g., Abstract).  The claims and additional teachings of the reference support the conclusion that Liu is directed to minimizing the presence of aluminum, if not removing it completely from the products.  The reference additionally teaches preparing compositions that utilize water and polyols as the carrier vehicle as well as using surfactants and plant oils to prepare the balance of the o/w emulsion.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent a clear showing of evidence to the contrary.

Response to Arguments
Applicants’ amendments and arguments with regard to the rejection of claims 1-3 and 5-17 under 35 USC 103(a) as being unpatentable over the teachings of Liu et al. have been fully considered but they are not persuasive.
At the outset, the Examiner submits that those remarks submitted traversing the rejection of claims 4 and 21 have not been given further consideration with respect to the remainder of the rejection (e.g., claim 1).  As discussed above, Applicants’ amendments to these two claims are persuasive in overcoming the previous rejection of record.
Applicants traverse the rejection to claim 1 on the ground that the claim recites “-in relevant part- “wherein the antiperspirant active is free of aluminum antiperspirant actives and consists essentially of [comprises] a zinc antiperspirant active.”  The amended composition also recites that the zinc antiperspirant active is present in an amount of 0.5-2 weight%, based on the total amount of the composition.
It is Applicants’ position that these amendments overcome the teachings of Liu.
The Examiner respectfully disagrees.
Regarding the former amendment, as well as the broader argument that Liu fails to teach or suggest the limitation, the Examiner respectfully directs Applicants to ¶[0040] and ¶[0050] of the reference.
Paragraph [0040] discloses that the composition will contain, at its broadest, from about 1-20% by weight of polymeric microparticles.  More preferably, this range narrows to about 3-18% by weight, and in other embodiments, those whole number percentages in between.
Paragraph [0050] discloses that the polymeric microparticles are loaded with one or more cosmetic or therapeutic compounds prior to being formulated into the practiced composition and that the cosmetic/therapeutic compound is loaded into said microparticles such that it represents about 10-90% by weight of the composition and more preferably, about 20-80% by weight.
When weight ranges of the respective components are considered, a person of ordinary skill in the art will understand that the recited range of active agent is taught by the reference.  


% polymeric microparticles within the composition
% Active loaded onto the polymeric microparticles

3%
10%
18%

10%
0.3%
1%
1.8%

20%
0.6%
2%
3.6%

80%
2.4%
8%
14.4%


What can be shown when looking at the disclosed weight percentages of the two components is that the total weight percent of the cosmetic/therapeutic compound present within the practiced composition will range from about 0.3-14.4% by weight of the composition.  This encompasses the entirety of the newly recited range.
As discussed in the previous response to Applicants remarks, the reference does exemplify zinc ricinoleate as one such cosmetic biocide useable in the practiced composition.  See ¶[0079] and ¶[0080].  The chemical composition is as follows:

    PNG
    media_image1.png
    127
    269
    media_image1.png
    Greyscale

Clearly, disclosure and structure of zinc ricinoleate meets the amended limitations in claim 1 of zinc ions with counters, as well as in claim 2 (e.g., Zn2+).
Paragraph [0079] discloses that zinc ricinoleate and resins are well known for their binding ability with odor causing fatty acid to control malodor.
Thus, contrary to the assertion, the teachings of Liu are considered to continue to teach and suggest the recited limitations of claim 1 as presently amended.
Applicants remarks appear to affirm the Examiner’s position with regard to the teachings of Liu using a minimal amount, if not, no aluminum-based antiperspirant compounds.  See  ¶[0073].
Applicants’ remarks directed to the Examiner’s reliance upon Examples 8 and 9 are acknowledged, but not persuasive.  The Examiner relies upon these Examples to demonstrate the presence, combination, amounts, and ratios of the different surfactants encompassed by the reference.
Lastly, Applicants’ “Unexpected Results” remarks have been carefully considered with respect to the amended claims, specifically claims 1 and 21.
As indicated earlier, the Examiner has withdrawn the current obviousness rejection of Liu over claim 21.  Thus, in reviewing the evidence made of record with respect to claim 1, the Examiner respectfully submits that the elements upon which Applicants focus are not present in claim 1.
The non-silicone based emollient limitations recited in claims 10-12 continue to be met by the reference.  However, the specific combination of neopentyl glycol diethylhexanoate and diisopropyl adipate is not taught.  This specific combination is also not recited, either generically or specifically, in claim 1.
Similarly, neither of the specific combinations of polyester-10 and propylene glycol dibenzoate or PVM/MA decadiene crosspolymer as species of the zinc sensitivity agents are recited, either generically or specifically, in claim 1.
As such, the breadth of claim 1 is not commensurate in scope with the evidence provided.  The evidence provided does highlight the criticality of those elements newly presented in claim 21, as amended.  However, as the rejection has already been withdrawn over this claim, the Examiner submits that the remarks are not otherwise persuasive.
Applicants’ filed response is thus found unpersuasive and the rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 8-16, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of Hilliard Jr., et al. (USPN 10,864,147 B2).  Although the claims at issue are not identical, they are not patentably distinct from each other. [emphasis added to reflect newly presented claim 21]
Claim 1 of the instant application recites:
An antiperspirant/deodorant composition comprising:
An oil-in-water emulsion base comprising: an emulsifier, a plant-based oil, a polyol, and water; and
an antiperspirant active dispersed in the oil-in-water emulsion base, wherein the antiperspirant active consists essentially of a zinc-based antiperspirant active.

Claim 1 of the ‘147 patent discloses:
An aluminum-free antiperspirant/deodorant composition comprising:
an oil-in-water emulsion base comprising:
an emulsifier comprising a mixture of steareth-2 and steareth-20,
a plant-based oil,
a polyol, and
water; and
an antiperspirant active dispersed in the oil-in-water emulsion base, wherein the antiperspirant active consists essentially of an amino acid, calcium carbonate, and a zinc-based antiperspirant active,
wherein the zinc-based antiperspirant active is free of zinc oxide-amino acid-halide complex, amino acid-halide, and chelated zinc oxide complex, and
wherein complexes are formed between the amino acid, calcium carbonate and the zinc-based antiperspirant active.
The key difference between the invention of the ‘147 patent and the instantly claimed composition is the breadth of the compositions.  Therein, the composition of the ‘147 is noted as disclosing each of the claimed limitations of the instantly claimed composition.  The emulsifier mixture that is instantly recited in claim 7 is present in the independent claim of the ‘147 patent.  Also, the zinc-based antiperspirant active in the ‘147 patent is more narrowly defined; primarily it discloses the presence of amino acid and calcium carbonate components.  These two additional components are not excluded from the instantly claimed composition and therefore read on the claim.
Claims 2 and 3 of the ‘147 provide narrowing limitations to the amino acid and calcium carbonate components respectively.
The remaining claims 4-15 of the ‘147 patent read directly on instant claims 3-5 and 8-16.
Were the ‘147 patent available as prior art, claim 1 of the reference would clearly anticipate at least instant claims 1 and 7.  As such, the Examiner submits that one of ordinary skill in the art, would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed, absent a clear showing of evidence to the contrary.
	
Claims 1-16 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, and 8-16 of copending Application No. 16/949,756. Although the claims at issue are not identical, they are not patentably distinct from each other. [emphasis added to reflect newly presented claim 21]
The limitations of instant claim 1 are discussed above.
Claim 1 of the ‘756 application recites:
An antiperspirant/deodorant composition comprising: an oil-in-water emulsion comprising:
from about 0.1% to about 5% of an emulsifier,
a plant-based oil, and
a polyol, and
an amino acid;
wherein the zinc-based antiperspirant active is free of zinc oxide-amino acid-halide complex, amino acid-halide, and chelated zinc oxide complex; and
wherein the composition is essentially free of added an aluminum-based antiperspirant active.
The key distinctions between the two compositions, again reside with the definition of the antiperspirant active.  The instantly claimed active is broadly defined as containing zinc-based antiperspirant active while the copending reference application more narrowly defines the active as containing a zinc-based active and amino acid.  Claim 2 of the reference application narrows the amount of the amino acid, which as discussed above, is not excluded by the breadth of the instantly claimed composition, and therefore, reads immediately on the instant invention.
Claim 3 further narrows the reference application by adding an amount of calcium carbonate.  Again, this teaching is narrower that the instantly claimed composition, but would be considered to read on the claimed invention give in the breadth of the instant invention.
The remaining claims 4-15 of the reference application read directly on instant claims 2, 4, 5, and 8-16.
Were the reference application available as prior art, claim 1 of the reference would clearly anticipate at least instant claims 1 and 5.  As such, the Examiner submits that one of ordinary skill in the art, would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed, absent a clear showing of evidence to the contrary.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicants’ response with regard to both the above non-provisional and provisional nonstatutory obviousness-type double patenting rejections have been fully considered.
Applicants’ response to the foregoing maintained double patenting rejections, firstly, acknowledges only the rejection over Hilliard (USPN 10,864,147) in the grounds, but does not mention the provisional double patenting rejection over copending application 16/949,756.
Applicants’ actual remarks simply request reconsideration of only the provisional rejection for non-statutory double patenting and provide no further remarks about the former rejection over the ‘147 patent.
The Examiner, in response, again acknowledges the request as one asking for the rejections to be held in abeyance, and as such, maintains the rejections of record. 

Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As amended, claim 1 recites that the “antiperspirant active consists essentially of a zinc antiperspirant active, wherein the zinc antiperspirant active comprises one or more of the following…”
The claim is rendered indefinite because it uses two transitional phrases of differing scope to define the same component.  Applicants are directed to MPEP §2111.03(I) and (III) regarding the differences.
Herein, for the purposes of continued consideration on the merits, the Examiner will consider the antiperspirant active to comprise one or more zinc antiperspirant active.

Response to Arguments
Applicants’ filed response provides neither remarks nor amendment to the previously newly raised indefiniteness rejection over claim 1, under paragraph (b) of 35 USC 112. 
The Examiner, in response, acknowledges that Applicants concede the rejection. 
Said rejection is therefore maintained for the reasons of record.

New Rejections
Applicants’ amendments have necessitated the following ground(s) of rejection:

Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21, the phrase “such as” as amended into line five of the claim, renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP §2173.05(d).
Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US Pre-Grant Publication Nº 2015/0050227 A1; of record) in view of Banowski et al. (US Pre-Grant Publication Nº 2005/0203179 A1).
The limitations of claims 1-3 and 5-17 are discussed above.  Of particular note, is that claim 2 recites a narrowed focus to the zinc antiperspirant active present in the recited composition, among which are included embodiments such as zinc ions with counter ions, which are further recited as comprising such compounds as zinc oxide (ZnO) and Zn2+ (aq).
Claim 4, as discussed above, has been amended to narrow the zinc antiperspirant active specifically to zinc oxide.
The teachings of Liu are discussed above as they pertain to claims 1-3 and 5-17.  With respect to claims 1 and 2, the Examiner submits that the reference discloses oil-in-water emulsion base compositions that comprise the recited components, and especially a zinc antiperspirant active present in an amount that meets the newly present range of 0.05-2 wt% of the composition.
Regarding this new limitation, the Examiner respectfully directs Applicants to ¶[0040] and ¶[0050] of the reference.
Paragraph [0040] discloses that the composition will contain, at its broadest, from about 1-20% by weight of polymeric microparticles.  More preferably, this range narrows to about 3-18% by weight, and in other embodiments, those whole number percentages in between.
Paragraph [0050] discloses that the polymeric microparticles are loaded with one or more cosmetic or therapeutic compounds prior to being formulated into the practiced composition and that the cosmetic/therapeutic compound is loaded into said microparticles such that it represents about 10-90% by weight of the composition and more preferably, about 20-80% by weight.
When weight ranges of the respective components are considered, a person of ordinary skill in the art will understand that the recited range of active agent is taught by the reference.  



% polymeric microparticles within the composition
% Active loaded onto the polymeric microparticles

3%
10%
18%

10%
0.3%
1%
1.8%

20%
0.6%
2%
3.6%

80%
2.4%
8%
14.4%


What can be shown when looking at the disclosed weight percentages of the two components is that the total weight percent of the cosmetic/therapeutic compound present within the practiced composition will range from about 0.3-14.4% by weight of the composition.  This encompasses the entirety of the newly recited range.  Furthermore, where only 10% of the active is loaded onto the polymeric microparticles, that range is narrowed even further to be 0.3-1.8 wt% of the composition.
As discussed in the previous response to Applicants remarks, the reference does exemplify zinc ricinoleate as one such cosmetic biocide useable in the practiced composition.  See ¶[0079] and ¶[0080].  The chemical composition is as follows:

    PNG
    media_image1.png
    127
    269
    media_image1.png
    Greyscale

Clearly, disclosure and structure of zinc ricinoleate meets the amended limitations in claim 1 of zinc ions with counters, as well as in claim 2 (e.g., Zn2+).
Paragraph [0079] discloses that zinc ricinoleate and resins are well known for their binding ability with odor causing fatty acid to control malodor.
Where Liu is deficient is with respect to the amended limitations of claim 4, in that it does not expressly disclose zinc oxide as an odor absorbing compound.  Banowski is considered to remedy this deficiency.
Banowski, like Liu is directed to deodorant and antiperspirant compositions which may be in the form of oil-in-water (o/w) emulsions (see e.g., Abstract; claims; ¶[0072]-¶[0074]).  Paragraph [0085] discloses that the polar oil component of the composition may be selected from vegetable (plant) oils such as sunflower, olive, soybean, rape, almond, coconut, and jojoba oils, as well as various different polyols.
Paragraph [0092] discloses in the last sentence of the passage that odour absorbers are suitable for use as deodorants.  Paragraph [0098] further defines substances that may be used as odour absorbers as including zinc ricinoleate and oxides such as zinc oxide.
Based on the combined guidance provided by Liu and Banowski regarding odor-absorbing compounds, the Examiner respectfully submits that a person of ordinary skill in the art would have had a reasonable expectation of success in producing the instantly claimed composition.
Liu as discussed above, not only teaches that zinc ion/counter ion compositions such as zinc ricinoleate are well-established in the state of the art as odor-absorbing compounds, but also that such compounds may be incorporated into antiperspirant compositions in amounts as instantly claimed.  Banowski bridges the gap between the teachings of Liu and the composition of claim 4 by further demonstrating that zinc oxide, like zinc ricinoleate, is a known odor-absorbing compound.  MPEP §2144.06(II) states that “[i]n order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents” and that “[a]n express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.”  In the instant case, the Examiner has provided a clear showing in the prior art whereby the two zinc-based compounds are known to possess the same functionality of being odor-absorbing compounds.  As such, a person of skill in the art would reasonably expect to achieve the claimed composition (e.g., of claim 4) by modifying the composition of Liu and substituting in zinc oxide for zinc ricinoleate.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, ahead of the effective filing date of the claimed invention and absent a clear showing of evidence to the contrary.
		
Allowable Subject Matter
Claim 21 appears to be free of the prior art, above issues of double patenting and indefiniteness notwithstanding.

All claims have been rejected; no claims are allowed.






Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571) 270-1966.  The Examiner can normally be reached on 9:30 am - 7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615